UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1268



LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.


BRENDA J. DAVIS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:97-cv-02509-FNS)


Submitted:   August 25, 2008                 Decided:   November 3, 2008


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lawrence Verline Wilder, Sr., seeks to appeal the district

court’s order denying his motion to vacate an earlier order denying

Wilder’s motion to reopen a 1997 civil action.      For the reasons

that follow, we remand to the district court.

     In civil cases, parties are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal.    Fed. R. App. P. 4(a)(1)(A).   A district court may extend

the time to appeal upon a motion filed within thirty days after

expiration of the prescribed time and a showing of excusable

neglect or good cause.      This appeal period is “mandatory and

jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on its docket on

January 2, 2008.   Wilder filed his notice of appeal on February 21,

2008, which was after the thirty-day appeal period expired but

before the expiration of the thirty-day excusable neglect period.
In his notice of appeal, Wilder stated that, in the event that

timeliness was an issue for his notice of appeal, he was “falsely

accused and incarcerated in Baltimore County” from January 15,

2008, until February 19, 2008.   We liberally construe Wilder’s pro

se filing as a motion for an extension of time to file his appeal.

The district court did not rule on this motion.

     Because the notice of appeal was filed within the excusable

neglect period and because the district court has not ruled on the

                                  2
motion for an extension, we remand the case to the district court

for the limited purpose of enabling the court to determine whether

Wilder has shown excusable neglect or good cause warranting an

extension   of   the   thirty-day   appeal   period.   The   record,   as

supplemented, will then be returned to this court for further

consideration.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               REMANDED




                                    3